          Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 1 of 32                               FILED
                                                                                              2020 Aug-28 AM 09:47
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT FOR THE
                            NORTHERN DISTRICT OF ALABAMA
                                   MIDDLE DIVISION

KAYLYN BRIMER,                                  )
                                                )
                Claimant,                       )
                                                )
v.                                              )              CIVIL ACTION NO.
                                                )              4:19-CV-1354-KOB
ANDREW SAUL,                                    )
ACTING COMMISSIONER OF                          )
SOCIAL SECURITY                                 )
                                                )
                Respondent.                     )

                                   MEMORANDUM OPINION

                                      I.     INTRODUCTION

        Kaylyn Brimer, the claimant, protectively filed an application for supplemental security

     income on January 14, 2016 and child’s insurance benefits for her child on January 21, 2016.

     (R. 21). She claimed an onset date of November 10, 2010 in both applications. (R. 21). The

     Commissioner initially denied the claims on March 31, 2016, and the claimant filed a written

     request for a hearing on April 8, 2016. (R. 21). The Administrative Law Judge held a video

     hearing on September 12, 2017. (R. 21). On November 20, 2017, the claimant’s attorney

     requested a supplemental hearing on her behalf. (R. 373). The ALJ granted the request and

     held a second video hearing on April 18, 2018. (R. 40).

        The claimant amended her alleged onset date to September 30, 2014 to reflect the date

     she last worked. (R. 21). In a decision dated August 10, 2018, the ALJ found that the

     claimant was not disabled as defined by the Social Security Act and was ineligible for social

     security benefits. (R. 31).




                                                    1
          Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 2 of 32



        After the ALJ’s decision, the claimant appealed to the Appeals Council and submitted

    additional evidence, including treatment notes from the Regional Medical Center dated April

    11, 2018 and October 9, 2018, and a physical capacities evaluation form and medical

    statement form completed by her cardiologist Dr. Mohammad Kamran. (R. 2). On July 15,

    2019, the Appeals Council denied the claimant’s request for review. (R. 1-4). In this denial,

    the Appeals Council stated that it declined to review because the April treatment notes did

    not show a reasonable probability that they would change the outcome of the decision. (R. 2).

    Additionally, the Appeals council declined to review the evidence from Dr. Kamran and the

    October treatment notes because the evidence did not relate to the period at issue. (R. 2).

        Consequently, the ALJ’s decision became the final decision of the Commissioner of the

    Social Security Administration. The claimant has exhausted her administrative remedies, and

    this court has jurisdiction pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons

    stated below, this court REVERSES and REMANDS the decision of the Commissioner.

                                          II.      ISSUE PRESENTED

        Whether the ALJ adequately considered the claimant’s testimony concerning the side

effects of her medication. 1

                                      III.      STANDARD OF REVIEW

        The standard for reviewing the Commissioner’s decision is limited. This court must

affirm the ALJ’s decision if she applied the correct legal standards and substantial evidence

supports her factual conclusions. See 42 U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422

(11th Cir. 1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


1
 The claimant also raises three other issues, but because the court will reverse on this issue, the court does not
address (1) whether the Appeals Council erred in refusing to review the claimant’s new evidence, (2) whether the
ALJ supported her decision with substantial evidence had the Appeals Council included the new evidence, and (3)
whether the claimant meets the requirements of Listing 4.02 for chronic heart failure.


                                                         2
         Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 3 of 32



        “No . . . presumption of validity attaches to the [ALJ’s] legal conclusions, including

determination of the proper standards to be applied in evaluating claims.” Walker, 826 F.2d at

999. This court does not review the ALJ’s factual determinations de novo. The court will affirm

those factual determinations that are supported by substantial evidence. “Substantial evidence” is

“more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971).

       The court must keep in mind that opinions such as whether a claimant is disabled, the

nature and extent of a claimant’s residual functional capacity, and the application of vocational

factors “are not medical opinions, . . . but are, instead, opinions on issues reserved to the

Commissioner because they are administrative findings that are dispositive of a case; i.e., that

would direct the determination or decision of disability.” 20 C.F.R. §§ 404.1527(d), 416.927(d).

Whether the claimant meets a Listing and is qualified for Social Security disability benefits is a

question reserved for the ALJ, and the court “may not decide facts anew, reweigh the evidence,

or substitute [its] judgment for that of the Commissioner.” Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). Thus, even if the court were to disagree with the ALJ about the

significance of certain facts, the court has no power to reverse that finding as long as substantial

evidence in the record supports it.

       The court must “scrutinize the record in its entirety to determine the reasonableness of the

[ALJ]'s factual findings.” Walker, 826 F.2d at 999. A reviewing court must not only look to

those parts of the record that support the decision of the ALJ, but also must view the record in its

entirety and take account of evidence that detracts from the evidence relied on by the ALJ.

Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th Cir. 1986).




                                                  3
         Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 4 of 32



                                     IV.     LEGAL STANDARD

       When determining a claimant’s credibility, an ALJ must consider the “side effects of any

medication the claimant takes or has taken” to treat her symptoms. 20 C.F.R. § 404.

1529(c)(3)(iv). In the Social Security context, “[i]t is conceivable that the side effects of

medication could render a claimant disabled or at least contribute to a disability.” Cowart v.

Schweiker, 662 F.2d 731, 737 (11th Cir. 1981). The ALJ may need to investigate the side effects

of medication as part of her duty to develop a full record, but the claimant is not relieved of her

burden to produce evidence showing that the side effects prevent her from working. See Walker

v. Comm’r of Soc. Sec., 404 F. App’x 362, 366 (11th Cir. 2010) (finding the ALJ did not err

when he found the claimant was not disabled after considering her side effects and finding

nothing in her medical records or testimony to suggest they were severe enough to be disabling)

(citing Cowart v. Schweiker, 662 F.2d 731, 737 (11th Cir. 1981)).

                                             V.       FACTS

                                 Mental and Physical Impairments

The claimant was twenty-three years old at the time of the ALJ’s decision. (R. 31). She

graduated from high school and has past experience as a CNA, human resources clerk, and

documents preparer. (R. 96, 121-22). The claimant alleges disability as of September 30, 2014,

because of dilated cardiomyopathy, depression, anxiety, and lymphoblastic lymphoma in

remission. (R. 327).

       The claimant developed lymphoma at the age of two. The chemotherapy used to treat her

lymphoma later caused the claimant’s cardiomyopathy, which is a disease of the heart that makes




                                                  4
           Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 5 of 32



the heart muscle work harder to pump blood to the rest of the body and can cause heart failure. 2

(R. 173).

          On August 4, 2014, the claimant saw Dr. Mohammad Kamran for the first time at

Cardiology & CV Surgery because she had shortness of breath and chest pain. She also

complained of weight gain, swelling of hands and feet, difficulty breathing when lying down,

racing or skipping heartbeats, sleep disturbances because of breathing, joint pain, and

neurological tingling or weakness. The claimant stated that she drinks tea or soft drinks five to

six times a day and will occasionally swim or walk for exercise. Dr. Kamran examined the

claimant and found that she had an S4 gallop, which is an extra heart sound caused by

diminished expansion of the left ventricle; normal gait; full range of motion in all joints; and

normal reflexes, coordination, muscle strength and tone. The claimant told Dr. Kamran that her

ejection fraction was previously thirty-eight percent, but it was thirty-two percent at this visit. He

prescribed Aldactone and Furosemide for swelling and Carvedilol for heart failure. (R. 457-61).

          The claimant saw Dr. Kamran again on August 18, 2014 for an exercise stress test

because she had shortness of breath. The claimant stopped exercising because she had chest

discomfort. She reached a maximum workload of 6.3 METs. Overall, Dr. Kamran said her stress

test was normal, showing no evidence of an inadequate blood supply to the claimant’s heart. The

claimant had an ejection fraction of forty percent. (R. 454).

          On a January 8, 2015 follow up visit with Dr. Kamran, the claimant complained of

swelling in her legs, tightness in her chest, and shortness of breath. The claimant repeated the

same complaints she had stated at her first appointment. Dr. Kamran examined the claimant and

found she had an S4 gallop. He noted that the claimant’s chest discomfort had improved, her



2
    See https://www.mayoclinic.org/diseases-conditions/cardiomyopathy/symptoms-causes/syc-20370709.


                                                      5
           Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 6 of 32



cardiomyopathy was unchanged, and her shortness of breath had worsened. To treat her

shortness of breath, Dr. Kamran doubled the claimant’s Lasix prescription. He also prescribed

aspirin and Amitriptyline, an antidepressant. He recommended exercise and a low fat, low

cholesterol diet. (R. 448-52).

       The claimant saw Dr. Kamran again on January 20, 2015 for a multigated acquisition

(MUGA) scan. Dr. Kamran noted that the claimant had an ejection fraction of thirty-nine

percent, indicating reduced function of the heart. The claimant saw Dr. Kamran again two days

later for a follow up. She denied shortness of breath and chest pain at rest, with exertion, and at

night. She had an S4 gallop. Dr. Kamran prescribed Digoxin for the claimant’s cardiomyopathy.

He recommended that the claimant return for a yearly follow up, and again recommended

exercise and a low fat, low cholesterol diet. (R. 443, 438-42).

       On April 15, 2015, the claimant saw Dr. Kamran because she had been having heart

palpitations, shortness of breath, and fatigue. She denied having chest pain. Dr. Kamran

equipped the claimant with a Holter monitor and asked her to wear it for a full day so he could

monitor her heart. Dr. Kamran examined her and found she had a S4 gallop and no swelling in

her extremities. He noted that her cardiomyopathy was unchanged, instructed her to continue

with her current medications, and recommended exercise and a low fat, low cholesterol diet. (R.

424-28).

       At a follow up on April 22, 2015, Dr. Kamran found that the claimant’s Holter monitor

revealed normal heart activity. He advised the claimant that she may want to consider a Reveal

implant device, which monitors a patient’s heart rate and rhythm, but she refused. The claimant

denied chest pain and shortness of breath. Upon examination, Dr. Kamran noted that the

claimant had a S4 gallop. He also noted that the claimant continued to have occasional




                                                  6
         Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 7 of 32



palpitations, her cardiomyopathy was unchanged, and her shortness of breath had improved. He

again recommended exercise and a low fat, low cholesterol diet. (R. 419-23).

       The claimant next saw Dr. Kamran on July 29, 2015 for a follow-up visit, at which she

complained of palpitations, swelling in her hands and feet, dizziness when she stands up too fast

or stands for long periods of time, and sharp, stabbing chest pain. The claimant had a S4 gallop

and continued to have palpitations. The claimant’s recent Holter monitor results did not show

any abnormalities. Dr. Kamran again offered the claimant a Reveal implant, and she declined. He

stated that her chest discomfort had improved and her cardiomyopathy was unchanged.

Concerning the claimant’s dizziness, Dr. Kamran noted that the claimant had slight tachycardia,

a condition in which a patient’s heart beats faster than 100 beats per minute. He decreased her

prescription of Aldactone, which has a potential side effect of dizziness. He also instructed the

claimant to continue her current medication regime, exercise, and maintain a low fat, low

cholesterol diet. (R. 414-18).

       Dr. Kamran then saw the claimant on August 31, 2015 for another follow up. She denied

chest pain, shortness of breath, and swelling in her extremities. Dr. Kamran noted that the

claimant had an S4 gallop, her palpitations and chest discomfort had improved, and her fatigue

and cardiomyopathy were unchanged. He also stated that she was doing okay off of Aldactone

and decreased her Carvedilol prescription by half. She again refused a Reveal device implant.

Dr. Kamran encouraged her to exercise and keep a low fat, low cholesterol diet. (R. 409-413).

       At an October 27, 2015 follow-up visit with Dr. Kamran, the claimant denied chest pain,

dizziness, and shortness of breath. She had recently found out she was pregnant and still in her

first trimester. He noted that she had a S4 gallop and that her most recent ejection fraction was




                                                 7
         Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 8 of 32



forty-eight percent. Dr. Kamran found that the claimant’s fatigue, shortness of breath, and

cardiomyopathy were unchanged. (R. 404-08).

       At the request of the Social Security Administration, Dr. Robert G. Summerlin, a licensed

psychologist, conducted a consultative evaluation of the claimant on March 30, 2016, at the

Anniston Psychology and Counseling Center. Dr. Summerlin noted that the claimant was “polite,

responsive, and appeared to be providing a good effort” during the examination; was oriented

with respect to person, place, time and circumstances; had attention, concentration, and memory

functioning well within the normal limits; appeared logical, coherent, and focused; had social

judgment, a general fund of information, computational skills, and a vocabulary which reflected

that of a person of average intelligence; had a broad and appropriate affect; and was responsive

to questioning. When asked to describe her mood, she smiled and said “pretty good.”

       The claimant explained that she was diagnosed with lymphoblastic lymphoma when she

was two years old and had been in remission for the past seventeen years. When engaged in

physical activity like climbing stairs, she stated that she experiences shortness of breath because

of her cardiomyopathy. The claimant told Dr. Summerlin that she had never been treated by a

mental health professional. She said her gynecologist prescribed Zoloft for her anxiety and

depression, which she took for one year and stopped taking a year ago. She told him that she

lives alone, completed the requirements to work as a CNA, and worked as a CNA for a couple

months but had to stop because of her medical issues.

       She told Dr. Summerlin that she periodically wakes up in the night because of shortness

of breath and estimated that she slept seven hours each night. She also reported that she can

independently bathe, dress, and care for her personal hygiene; participates in tasks like simple

cooking, laundry, and periodic yard work; and drives a vehicle, shops, visits with family and




                                                 8
           Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 9 of 32



friends, and operates a computer. Dr. Summerlin concluded that the claimant had no

psychological disorder that would prevent her from participating in meaningful work activity and

stated that her disability should be viewed from a physical instead of emotional perspective. (R.

479-81).

       Also on March 30, 2016, State agency medical consultant Dr. John Maloof reviewed the

claimant’s record and determined that the claimant was capable of performing work-related

activities. (R. 154-75)

       The claimant temporarily switched her treatment to Dr. Salpy V. Pamboukian. On August

17, 2016, she saw Dr. Pamboukian and Dr. Ashrah El-Dabh at The Kirkland Clinic of UAB

Hospital for a cardiology visit. For her medical history, the claimant stated that she had an

ejection fraction of nineteen percent and was diagnosed with cardiomyopathy when she was

sixteen. She said her ejection fraction had improved to fifty percent since her diagnosis. The

claimant uneventfully delivered her baby a few months earlier on May 12, 2016. She stated that

her last echocardiogram showed her ejection fraction had dropped, but she did not remember the

exact number.

       The claimant complained of significant functional limitations, and Drs. Pamboukian and

El-Dabh encouraged the claimant to have another echocardiogram. Upon examination, Dr.

Pamboukian found that the claimant did not have a heart gallop. Dr. Pamboukian noted that the

claimant’s Holter monitor showed extra heartbeats that begin in one of the heart’s two lower

ventricles, and the claimant complained that she was still having heart palpitations. Drs.

Pamboukian and El-Dabh decreased the claimant’s Lasix prescription because she seemed

“slightly dry,” and a potential side effect of the medication is dehydration. They also started her

on a low dose of Lisinopril for her cardiomyopathy and said she might benefit from taking




                                                 9
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 10 of 32



potassium and magnesium supplements for her heart function. The claimant had an

echocardiography at The Kirklin Clinic on March 22, 2017, ordered by Dr. Pamboukian. Her

ejection fraction was fifty to fifty-five percent and her left ventricle was borderline dilated. (R.

967-70, 93).

       The claimant had an appointment with Dr. Michael Sesay at his family medicine office to

establish care on March 23, 2017. She reported that she was generally healthy, had no change in

strength or exercise tolerance, palpitations, chest pain, muscle or joint pain, limitations of her

range of motion, or depressive symptoms. Upon examination, Dr. Sesay noted that the claimant

had “good affect,” no heart gallops, and no swelling in her extremities. He instructed the

claimant to return for a follow-up appointment in three months. (R. 1284).

       After switching her care to Dr. Pemboukian for a year, the claimant returned to Dr.

Kamran again for a follow up on August 9, 2017. He noted that she had an event monitor and a

Holter monitor, and both were negative. The claimant complained of dizziness, lightheadedness,

and lots of palpitations, but denied any increase of shortness of breath. Dr. Kamran also noted

that she worries she “may just perish.” He examined the claimant and found that she had no heart

gallops and no swelling in her extremities. He discontinued her Aldactone prescription and

started her on Coreg and a low dose of beta blockers. Her shortness of breath had improved over

the past year, her depression was “much better,” and she continued to have palpitations. Dr.

Kamran stated that the cause of her palpitations was unknown. He recommended an implantable

Reveal monitor to collect the heart rhythm data, and she agreed to the procedure. He advised her

to exercise 150 minutes a week. (R. 611-15).

       On August 22, 2017, the claimant underwent a procedure at Cardiology and CV Surgery

for the implantation of a Reveal monitor. The claimant had an echocardiogram that revealed an




                                                  10
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 11 of 32



ejection fraction of thirty to thirty five percent and dilation of her left ventricle, showing

deteriorated function. However, Dr. Kamran listed her ejection fraction as twenty percent in his

notes. Upon examining the claimant, Dr. Kamran noted swelling in her extremities and stated

that her cardiomyopathy had worsened since her pregnancy. At a follow-up on September 6,

2017, Dr. Kamran noted that the claimant’s shortness of breath and cardiomyopathy were

unchanged and her Reveal monitor had not recorded anything of concern. (R. 687-97).

       After going to the emergency room on September 21, 2017 because of shortness of breath

and palpitations, the claimant saw Dr. Kamran the same day. She said she was having

palpitations because she was very anxious. He noted that she still had dizziness, although he was

unsure of the cause and advised her to continue taking her current medications. He also stated

that her shortness of breath had improved and her Reveal monitor did not indicate that her heart

was beating too fast. She returned for a follow-up visit with Dr. Kamran on September 25, 2017.

He noted that her ejection fraction, fatigue, and dizziness had improved. The claimant stated that

she still had dizziness and some palpitations, and Dr. Kamran recommended that she take fewer

medications. He took the claimant off Aldactone and Digoxin, decreased her Coreg prescription,

and told her to take Lasix twice a week. (R. 1054-57, 1059-63).

       The claimant had a follow-up visit with Dr. Sesay on October 6, 2017. She denied chest

pain and complained of anxiety, which she stated she had “had her whole life,” but her

symptoms had worsened because of stress caused by her family life and worries over her and her

family’s health. The claimant said she experienced anxiety daily, but the severity of it varied. Dr.

Sesay examined her, finding that her “affect is good,” and she had no heart gallops or swelling in

her extremities.




                                                  11
           Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 12 of 32



       She saw Dr. Kamran on October 16, 2017 for another follow-up visit. She said she was

“feeling better.” Dr. Kamran noted that her ejection fraction had improved and was “much

better” at forty percent, and her dizziness, fatigue, shortness of breath, and cardiomyopathy had

improved. He prescribed her Buspirone and Digoxin. (R. 1282, 1064-68).

       At the request of the Social Security Administration, cardiologist Dr. Harold P. Settle saw

the claimant on October 19, 2017 for a disability evaluation. The claimant told Dr. Settle that in

July of 2012, she had an ejection fraction of sixty percent, and since then she has “done

relatively well with no major changes.” She stated that she has difficulty breathing; gets short of

breath if she walks more than one block; has daily palpitations; has “racing episodes” about

twice a month, lasting twenty minutes; most recently had an ejection fraction of thirty-two

percent; and “apparently has had episodes of her heart racing up to 150 beats per minute” as

shown on her Reveal monitor.

       Dr. Settle’s physical examination of the claimant showed no evidence of chronic heart

failure or heart gallop, and the claimant appeared healthy. He noted that she had no difficulties

during her previous pregnancy and delivered a healthy baby girl. He concluded that the claimant

was in Class II of the New York Heart Association functional classifications, meaning her heart

condition caused slight limitation during ordinary activity. (R. 877).

       Although the ALJ hearing occurred on September 12, 2017, the claimant had a

supplemental hearing on April 18, 2018. The following information was available for that

hearing.

       On October 24, 2017, Dr. Settle completed a Medical Source Statement of Ability

concerning the claimant’s capacity for physical activity. Dr. Settle stated that the claimant could

frequently lift or carry ten pounds, occasionally lift or carry eleven to twenty pounds, and never




                                                12
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 13 of 32



lift or carry more; could sit for six hours, stand for two, and walk for one without interruption;

could sit for seven hours, stand for three, and walk for two in an eight-hour work day; did not

need a cane to walk; could occasionally climb stairs and ramps, balance, stoop, kneel, crouch,

and crawl; could never climb ladders or scaffolds; and was capable of shopping, cooking,

feeding herself, and caring for her personal hygiene; could sort, handle, and use files; could

travel unassisted; could walk one block at a reasonable pace on rough or uneven terrain; and

could climb a few steps at a reasonable pace with the use of a hand rail. (R. 880-84).

       Dr. Kamran next saw the claimant on January 4, 2018. He stopped her Coreg prescription

and prescribed Sotalol, which is used to treat rapid heart rates. He performed an echocardiogram

of the claimant, revealing an ejection fraction of thirty to thirty-five percent. He also noted that

the claimant’s fatigue and depression were unchanged.

       On January 5, 2018, at a follow-up visit with Dr. Sesay, the claimant denied chest pain,

but complained of anxiety and shortness of breath with exertion. Dr. Sesay examined the

claimant and found no swelling in her extremities, a regular heart rate, and no heart murmurs,

rubs, or gallops. He instructed the claimant to return in three months for another follow-up visit.

(R. 1069-73, 1075, 1278).

       The claimant saw Dr. Kamran for a follow-up visit on January 10, 2018, and said she was

“still having palpitations from the other day, but they were less.” He noted that the claimant’s

dizziness had improved, and her fatigue and cardiomyopathy were unchanged. Because of her

ongoing anxiety and cardiomyopathy, he stated that the claimant must be observant of her

heartrate. Dr. Kamran advised her to get a defibrillator, which she declined. He doubled her dose

of Sotalol and suggested that she come back for an EKG in two weeks. (R. 1078-82).




                                                  13
           Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 14 of 32



       On January 29, 2018, the claimant saw Dr. Michael Sesay for a sore throat, and denied

chest pain and shortness of breath. Upon examination, Dr. Sesay noted that she had no heart

gallops.

       At her next follow-up with Dr. Kamran on January 31, 2018, the claimant had swelling in

her feet. Dr. Kamran instructed her to elevate her legs when resting and noted that her shortness

of breath and palpitations were unchanged. (R. 1276, 1084-87).

       The claimant saw Dr. Sesay on February 19, 2018 for a follow-up appointment and

medication refills. She denied chest pain and shortness of breath, and Dr. Sesay noted that the

claimant did not have a heart gallop. On a March 14, 2018 follow-up visit with Dr. Kamran, the

claimant complained that her heart sometimes gets out of rhythm when she is resting. Dr.

Kamran noted that her swelling had improved and her palpitations were unchanged, although her

event monitor did not pick up any palpitations. Additionally, Dr. Kamran noted that the claimant

had shortness of breath when exerting herself. (R. 1274, 1266-69).

       The claimant returned to Dr. Sesay on April 6, 2018. She denied chest pain, but

complained that she had lately experienced shortness of breath when exercising. Upon

examination, Dr. Sesay noted that the claimant had a regular heart rate, no heart murmurs,

gallops, or rubs, and no swelling in her extremities. (R. 1271-72).

                                         The ALJ Hearing

       The first ALJ hearing took place on September 12, 2017 via video conference. At the

hearing, the claimant, family friend Jean Edney, and Vocational Expert Marsha H. Shulman

testified. The claimant was twenty-two years old. She testified that she lives in a mobile home

with her mother and seventeen-month-old daughter. She said she has a driver’s license and




                                                14
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 15 of 32



sometimes drives her mother’s car, but a family friend drove her to the hearing. She also testified

that she graduated high school and made “pretty good grades.” (R. 88, 93-96).

       The claimant estimated that the longest she worked in one job was a little more than three

months. She said she has tried to work three jobs, including work as a CNA, a position in human

resources at Honda, and temporary work scanning speeding tickets at a courthouse. With each

job, the claimant said her heart problem prevented her from continuing to work and the same

symptoms impeded her each time, causing her to have to sit down or leave early. (R. 106, 117-

20).

       She said that her cardiologist told her that it would be best for her not to work because it

put too much stress on her heart. When asked if she thought she could do any work, the claimant

stated that she did not, and she does not seem to have the physical capacity to “do much of

anything.” (R. 98-99).

       The claimant stated that she last worked as a CNA at National Health Corporation, a

nursing home, and received on-the-job training and passed a certification test for the work. While

working as a CNA, the claimant stated that her employer made accommodations for her

condition by giving her “light duty,” and another CNA would help her when she could not

continue working. She said she sat for six hours of a work day and worked on patients’ charts.

She testified that she lifted no more than ten pounds and did not lift patients. When asked how

she was able to start the position doing light work, the claimant said her great-grandmother had

been in the nursing home, so she knew people that worked there, and they knew of and were

accommodating to her condition. She said she tried working as a CNA twice and returned to the

same nursing home the second time. However, the claimant testified that CNAs are “constantly




                                                15
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 16 of 32



on the go,” and despite the assistance she received, she had to quit because her shortness of

breath, fatigue, and heart palpitations prevented her from doing the work. (R. 97, 99, 115-16).

       When in human resources at Honda, the claimant testified that she worked on a computer

filling out forms for employee’s leave time, but she would have to walk across the plant to get to

a second office. The claimant said it was a thirty-minute walk between offices, and she would

sometimes have to make it multiple times a day. She said she quit the job after less than two

months because she could not walk that far and could not handle the stress of the job. (R. 98,

118-20).

       The claimant also stated that she worked in a temporary position scanning speeding

tickets at the Talladega Judicial Building. She testified that the job required her to pick up boxes

full of speeding tickets, and she was unable to lift them. She also testified that she sat most of the

time and told her employer she would have to leave the job if she could not sit. The claimant

estimated that she worked the job for three months, and said she did finish the temporary period

for which she was hired, but missed a lot of days because of her heart condition. (R. 120-21).

       The claimant stated that her ejection fraction was 32 percent at the time of the hearing

and had been at that level for a couple of months. She said that at her worst, her ejection fraction

was nineteen percent, and her heart “was enlarged with fluid behind it.” She said her ejection

fraction had improved because of her medications and monthly follow-ups with her cardiologist.

For treatment options, the claimant stated that she could get a pacemaker, and if that did not help,

her next and final option would be a heart transplant, but she would need to have an ejection

fraction below twenty percent to be eligible for the transplant. (R. 99-101).

       At the time of the hearing, the claimant said she was taking Coreg, Lasix, Aldactone,

Aspirin, and Lexapro. Except for aspirin, she said all of her medications cause her to be tired




                                                 16
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 17 of 32



with “just no energy.” She said the fatigue will “kick in” about thirty or thirty-five minutes after

she takes her medications in the morning and last for the rest of the day, so that she is “usually

pretty tired.” The claimant also said that she has to use the bathroom “about every five minutes”

as a side effect of taking Lasix. (R. 101-02).

       The claimant said she has good days and bad days. On some bad days, her heart races

before she gets out of bed, she cannot breathe, and she must lie in bed and try to calm down. The

claimant said that, when her heart races, she feels like her heart is “going to jump out of [her]

chest,” she has “just ran a marathon,” and she is “fixing to die.” In a thirty-day period, she

estimated that she had ten or more bad days, and is never totally symptom free, although

sometimes she has fewer symptoms. (R. 104).

       Regarding sleep, the claimant said she must have three pillows, and she wakes up unable

to breathe. She said she feels like she is being smothered, so she will sit up and take deep breaths

until she is calm enough to try to sleep again. For bathing, the claimant said she takes baths

instead of showers because it is easier to sit. When dressing herself, she said she must take her

time because dressing tires her. Additionally, the claimant stated that her mother grocery shops,

cooks for her, and helps care for her child. (R. 102-05).

       The claimant estimated that she could stand or do a chore for five to ten minutes before

needing about a five-minute rest. She said standing is sometimes a problem, and she needs to sit

down or take a break because standing tires her. She also stated that stairs have been a problem

for her since she was seventeen, and she has a ramp at her back door so she can avoid them.

When she was in school, the claimant said she had to get a doctor’s note so she could use the

elevator instead of the stairs. (R. 103-06).




                                                 17
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 18 of 32



        The claimant also testified that she is never left alone. She stated that her cardiologist

does not want her to be alone and she likes having someone with her. The claimant’s attorney

acknowledged that no record exists of the claimant’s cardiologist saying that he did not want her

to be alone. The claimant said she should not be left alone because she needs immediate medical

attention if her heart stops, and if alone, she is “just there dead.” She also stated that she feels

like she may not wake up in the morning when she goes to sleep. (R. 102-03).

        The claimant also testified regarding her mental impairments. When asked about her

treatment for depression, the claimant said having her condition at her young age made her “just

not want to be around anybody” but her daughter. She said she is still taking medication for her

depression. Regarding her anxiety treatment, the claimant stated that leaving home makes her

anxious, and in general, her anxiety builds on her other symptoms of a racing heart, palpitations,

and shortness of breath. (R. 106-07).

        Other than the psychological evaluation ordered by the Social Security Administration,

the claimant stated that she has never sought or had mental health treatment or therapy for

anxiety or depression. She testified that she takes Lexapro for depression, prescribed by her

gynecologist. (R. 113).

        Jean Edney, a neighbor and family friend to the claimant, testified that she had known the

claimant since the claimant was five years old. When the claimant was a child, Ms. Edney said

she remembered the claimant’s doctor wrote her a note so she could be exempt from P.E. and

told the claimant that she could not use stairs. Ms. Edney stated that she sees the claimant two to

four times a day to check on her because of her heart condition, and the claimant calls her

because she “feels like she’s going to die,” so she will visit the claimant to try to calm her down.

She testified that she will take the claimant’s blood pressure and pulse. She said the claimant’s




                                                  18
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 19 of 32



mother nurtures the claimant by doing tasks for her, whereas Ms. Edney tries to “take care” of

the claimant. (R. 108-09, 111).

       Additionally, Ms. Edney testified that she helps the claimant by cooking, cleaning, doing

laundry, and “picking up” for the claimant. When asked why the claimant needs her help, Ms.

Edney stated that the claimant “can’t hardly do much” because her congestive heart failure has

made her heart very weak. Concerning the claimant’s symptoms, Ms. Edney said she has

shortness of breath, chest pain, and fatigue. For example, Ms. Edney testified that she has noticed

the claimant’s heart starts beating faster and her chest hurts when she does tasks that involve

moving her arms, like washing dishes. In such instances, Ms. Edney stated that she will tell the

claimant to sit down. (R. 110).

       Regarding anxiety and depression, Ms. Edney testified that the claimant cries, worries

about being there for her daughter, does not know “if today’s going to be her last day,” and gets

upset when she thinks she is dying. She said she has seen “everything” to indicate that the

claimant struggles with anxiety and depression, the claimant “can’t handle it,” and it is “just an

every day thing with her and her heart.” (R. 111).

       Ms. Edney described the claimant’s episodes of feeling like she will die as “spells,” and

said she has them at least twice a day. During a spell, Ms. Edney said the claimant will have

trouble remembering things. She said the length of a spell “just depends”; sometimes she will try

to calm the claimant for a couple hours, and other times when she cannot talk the claimant out of

the spell, she will take her to the emergency room. (R. 112).

       Finally, vocational expert Marsha H. Shulman testified about available jobs that the

claimant could perform. First, Ms. Shulman categorized the claimant’s past work as a nurse aid,

classified as medium, semi-skilled work, but the claimant performed it in a light capacity; a




                                                19
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 20 of 32



human resources clerk, classified as sedentary, semi-skilled work; and a document preparer,

classified as sedentary, unskilled work. (R. 121-22).

       Next, the ALJ asked Mrs. Shulman to assume a hypothetical individual with the

claimant’s age and education who could perform sedentary work with the following limitations:

can occasionally climb ramps and stairs; never climb ladders, ropes, or scaffolds; frequently

balance and stoop; occasionally kneel and crouch; never crawl; never work in unprotected

heights or around moving mechanical parts; occasionally operate a motor vehicle; frequently

respond to supervisors and coworkers; occasionally respond in an appropriate manner to the

public; and has time off task that can be accommodated by normal breaks. In addition, the

hypothetical individual is limited to performing simple, routine, and repetitive tasks, but not at a

production rate pace. Mrs. Shulman responded that the hypothetical individual could perform the

claimant’s past work as a document preparer. She said the individual could also work as a cuff

collar folder, with 32,000 jobs available nationally; a surveillance system monitor, with 30,000

jobs available nationally; and an electronics worker, with 32,000 jobs available nationally. Mrs.

Shulman stated that all of these jobs were classified as unskilled. (R. 122-23).

       As a second hypothetical, the ALJ added the limitation that the individual would be off-

task fifteen to twenty percent of the work day in addition to normal breaks. Mrs. Shulman stated

that, if the off task time were a consistent pattern, the individual would not be able to do the

aforementioned jobs. The claimant’s attorney then asked Mrs. Shulman if jobs existed that the

claimant could do if she had to rest for five minutes after five minutes of work consistently

throughout the work day. Mrs. Shulman said no jobs existed that the claimant could perform if

the rest meant total abandonment of work. (R. 123-24).




                                                 20
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 21 of 32



                                      Supplemental Hearing

       After the first hearing, the ALJ ordered a consultative examination of the claimant by Dr.

Settle. The supplemental hearing took place on April 18, 2018 via video conference. At the

hearing, the claimant and vocational expert Renee Smith testified.

       The claimant testified that her hands and feet swell, and she treats the swelling by sitting

and propping up her feet for one or two hours. She also stated that she can do a task for about ten

minutes before she must sit down to catch her breath and steady her heartrate. (R. 42, 46-47).

       The claimant testified that she started new medications the day before the hearing to treat

her abnormal heart rhythm, including Amiodarone for heart rhythm, Lisinopril for heart failure,

and Aldactone for swelling caused by fluid retention. When asked about side effects, she said she

felt “really tired” thirty minutes after taking Amiodarone at about nine o’clock that morning, and

still felt fatigued at the hearing, which began at about one o’clock in the afternoon. Additionally,

the claimant testified that Aldactone caused her to frequently urinate, such that she would need to

use the restroom five to ten times between the time she woke up and five o’clock in the

afternoon. (R. 40, 43-45).

       The claimant testified that her ejection fractional fluctuates with a bottom threshold of

thirty percent and that her cardiologist prescribed different medications to normalize her ejection

fraction. She stated that her cardiologist was hoping to treat her cardiomyopathy with

medication, but she may need to get a defibrillator if the medications do not help. (R. 49-50).

       Since her alleged onset date, the claimant said she has had about five bad days per month

on which she felt so tired that she did not want to get out of bed. More recently, the claimant said

she had days where she would stay in bed because of her racing heart and need to use the

restroom whenever she got up. The claimant said that six stairs are problematic for her. Her




                                                 21
          Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 22 of 32



mother helps her care for her child “full time,” and grandmother “helps out a lot as well.” (R. 50-

52).

         Concerning the consultative evaluation, the claimant stated that she spent less than thirty

minutes with Dr. Settle, and he checked her blood pressure, listened to her heart, and asked

questions. She told him she could probably stand for ten to fifteen minutes, lift no more than ten

pounds, and walk less than a mile before needing a break. She said the doctor did not ask about

the swelling she experienced in her hands and feet. (R. 45).

         Vocational expert Renee Smith testified about available work in the national economy

that she could perform. The ALJ presented Ms. Smith with a hypothetical in which an individual

of the claimant’s age, education, and past relevant work experience had to “sit with legs propped

at waist level or above for one to two hours in an eight-hour work day.” Ms. Smith testified that

no jobs exist that the hypothetical individual could perform. Ms. Smith also noted that generally

employers tolerate no more than two absent days per month in unskilled employment. (R. 52-

53).

         As a second hypothetical, the ALJ described a hypothetical individual of the claimant’s

age, education, and past work experience who could sit for less than thirty minutes, stand for less

than fifteen minutes, and lift less than ten pounds. Ms. Smith said that the hypothetical individual

could not perform a full range of light work. Finally, the ALJ presented a third hypothetical, in

which an individual of the claimant’s age, education, and past work experience could only

perform a task for five to ten minutes before having to rest for ten minutes. Ms. Smith said no

jobs are available that the individual could perform. 3 (R. 53-54).




3
 At the supplemental hearing, the vocational expert did not list any jobs available in large numbers in the national
economy that the claimant could perform.


                                                         22
           Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 23 of 32



                                           ALJ’s Decision

       On August 10, 2018, the ALJ issued a decision finding the claimant “not disabled.” First,

the ALJ found that the claimant had not attained the age of twenty-two by the alleged onset date,

September 30, 2014, nor had she engaged in substantial gainful activity since the onset date.

Although the claimant had worked after the onset date as a CNA, the ALJ stated that her

earnings were “below established substantial gainful activity thresholds for [the] referenced

period.” The ALJ also found that the claimant has one severe impairment—cardiomyopathy. (R.

24, 31).

       Next, the ALJ found that the claimant did not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. Part 404 Subpart P, Appendix 1. In particular, the ALJ noted that she considered Listings

4.02, 4.04, and 4.05, but did not find that the evidence met the severity of the criteria of any of

the Listings. The ALJ said she “considered all symptoms and the extent to which [they could]

reasonably be accepted as consistent with the objective medical evidence and other evidence.”

With those considerations in mind, the ALJ stated that any impairments in the medical record

that she did not reference in her decision were “slight abnormalit[ies]” that would minimally

affect the claimant and would not be expected to impede her ability to work, making them

nonsevere. (R. 24, 26).

       The ALJ also determined that the claimant’s mental impairments, anxiety and depression,

were nonsevere because they did not cause more than “minimal limitation in the claimant’s

ability to perform basic mental work activities.” In making this determination, the ALJ said she

considered the impairments singly and in combination with any other impairment, but the

impairments did not meet or equal a Listing. Specifically, she stated that the “Paragraph B”




                                                 23
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 24 of 32



criteria were not satisfied. The ALJ determined that the claimant had no limitations in her ability

to understand, remember, and apply information or her ability to adapt and manage herself, and

only mild limitations in social functioning and concentration, persistence, or pace.

   To support this finding, the ALJ noted that the claimant worked some as a CNA after her

alleged onset date, attends to her personal care, cares for her daughter, and does household

chores. The ALJ also stated that the claimant was “pleasant and forthcoming” at both hearings,

and no evidence in the record showed that she lacked the ability to “regulate her emotions,

control her behavior, or maintain her wellbeing in a work setting.” To support her finding on the

claimant’s social functioning, the ALJ noted that the claimant lives with her mother and child,

with whom she has healthy, respectable relationships. Finally, the ALJ noted that the claimant is

capable of focusing and completing tasks in a timely manner because she has worked some as a

CAN after her alleged onset date. (R. 24-25).

   The ALJ also gave partial weight to Dr. Robert G. Summerlin’s opinion where he stated that

the claimant does not have a mental disorder that would prevent her from working. The ALJ

noted that Dr. Summerlin stated the claimant had a “broad and appropriate” affect and said she

was feeling “pretty good.” Further, the ALJ took note of Dr. Summerlin’s statements that the

claimant’s attention, concentration, and memory functioning were well within normal limits; that

her abstract thinking ability, fund of general information, computational skills, vocabulary, and

social judge reflected those of a high school graduate and a person of average intelligence; that

she had logical, coherent, and focused thought processes; and that she was responsive to

questioning. (R. 25).

   Additionally, the ALJ noted that the claimant’s gynecologist prescribed Lexapro, but the

claimant has never received or been told to seek mental health treatment. The ALJ stated that,




                                                24
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 25 of 32



giving the claimant the greatest benefit of the doubt, the record supports some mental limitations,

but her symptoms are not as disabling as the claimant has alleged. After finding the claimant’s

mental impairments nonsevere, the ALJ noted that she would consider the degree of the

claimant’s mental limitations when determining her RFC (R. 25).

    The ALJ gave little weight to Ms. Edney’s testimony at the hearing because it was “a lay

opinion[s] based upon casual observation, rather than objective medical examination and

testing.” (R. 27).

        Next, the ALJ found that the claimant had the RFC to perform sedentary work with the

following clarifications and exceptions: cannot climb ladders, ropes, or scaffolds; cannot crawl,

can frequently balance; can occasionally climb ramps and stairs; can occasionally kneel and

crouch; cannot be exposed to unprotected heights and hazardous moving parts; can occasionally

operate a motor vehicle; can perform simple, routine, repetitive tasks at no production rate pace;

can frequently respond to supervisors, coworkers, and the public; and can have time off task

accommodated by normal breaks. (R. 26).

        In making this finding, the ALJ stated she considered all symptoms and the extent that

the symptoms could reasonably be accepted as consistent with the objective medical evidence,

other evidence, and opinion evidence. Ultimately, the ALJ determined that the claimant’s

statements about the intensity, persistence, and limiting effects of her symptoms were

inconsistent with the medical evidence and other evidence in the record. (R. 27-28.)

        To support this finding, the ALJ noted that the claimant has a history of specialized

treatment with her cardiologist, Dr. Mohammad Kamran, and his treatment notes show good

compliance, control with medication, and good symptom management. The ALJ also found that

throughout the record, doctors encouraged the claimant to exercise and follow a low fat and low




                                                25
           Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 26 of 32



cholesterol diet and noted that she had essentially normal cardiovascular examinations aside

from a S4 gallop. Additionally, the ALJ noted that, at the claimant’s first appointment with Dr.

Kamran on August 4, 2014, she had an essentially normal cardiovascular exam other than a S4

gallop and an ejection fraction of thirty-two percent. She had a stress test two weeks later that

was essentially normal, and her ejection fraction was forty percent. The ALJ noted that the

claimant’s ejection fraction was thirty-nine percent on January 20, 2015, and the claimant was

prescribed Digoxin two days later. The claimant was then given a Holter monitor, and the ALJ

noted that the claimant’s shortness of breath improved, she had only occasional palpitations, and

her Holter monitor results were normal. (R. 28).

       Regarding the claimant’s cardiomyopathy, the ALJ followed her ejection fraction. The

ALJ noted a decline in the claimant’s cardiomyopathy symptoms after the claimant became

pregnant, including a dilated left ventricle, swelling, and an ejection fraction of twenty-five

percent and thirty to thirty-five percent. However, the ALJ stated that on March 22, 2017, the

claimant’s ejection fraction was fifty to fifty-five percent. The ALJ also noted that a Reveal

device did not indicate any arrythmia, the claimant’s ejection fraction rose back up to forty

percent, she reported “feeling much better,” and her shortness of breath and fatigue improved.

(R. 28).

       The ALJ stated that the claimant declined surgery for an implantable cardioverter-

defibrillator. Next, the ALJ noted that in January 2018, the claimant had an ejection fraction of

thirty to thirty-five percent and had trace swelling in her hands and feet. (R. 28). Finally, the ALJ

considered the claimant’s most recent follow-up visit on April 6, 2018, at which she denied any

chest pain or shortness of breath, and Dr. Sesay examined her heart and found no irregularities

with her heart rate or rhythm. (R. 29).




                                                 26
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 27 of 32



       The ALJ gave great weight to Dr. Harold P. Settle’s opinion that the claimant’s cardiac

disease only slightly limited her activity and she is capable of sedentary work. The ALJ noted

that Dr. Settle supported his opinion with objective testing. (R. 29).

       The ALJ gave partial weight to the opinions of the State agency medical consultant Dr.

Maloof who reviewed the evidence and determined that the claimant could perform work-related

duties. The ALJ found that the record, including that which was presented at the hearing level,

supports a more limited RFC for sedentary work. Further, the ALJ noted that none of the

claimant’s treating physicians placed greater restrictions on her than the restrictions listed by the

ALJ. (R. 29).

       Finally, the ALJ found that the claimant was capable of performing her past relevant

work as a document preparer. In making this determination, the ALJ relied on the testimony of

the vocational expert at the first ALJ hearing, and found that the job did not require work

activities precluded by the ALJ’s identified restrictions. Based on the vocational expert’s

testimony and using the grids as a framework, the ALJ concluded that the claimant was capable

of making a successful adjustment to unskilled, sedentary work that exists in significant numbers

in the national economy, such as work as a cuff/collar folder, a surveillance system monitor, and

an electronics worker. Thus, the ALJ concluded that the claimant was not disabled as defined

under the Social Security Act. The ALJ also recommended that the claimant seek assistance from

the State of Alabama’s Vocational Rehabilitation department for job related training and/or

special placement. (R. 30-31).

                    Evidence Submitted to Appeals Council after the ALJ Decision

       On April 11, 2018 the claimant, complaining of constant palpitations that started two

days prior, went to the emergency room at Regional Medical Center and saw Dr. Carter Starr. At




                                                 27
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 28 of 32



this visit, she was diagnosed with palpitations with multiple PVCs, which are extra heartbeats

starting in the claimant’s lower ventricles and disrupting her heart rhythm. Dr. Kamran gave the

claimant a Holter monitor, although Dr. Kamran stated that he was not concerned with the PVCs.

She was stable and discharged the same day. (R. 55).

       On October 9, 2018, the claimant went to the emergency room at Regional Medical

Center because of chest pain and shortness of breath. The claimant had an ejection fraction of

twenty percent and her left ventricle was dilated. She had a defibrillator implanted the following

morning to monitor her heartrate. She had no swelling in her extremities, reported no dizziness,

ambulated and did “well” post-operation, and was in stable condition with a good prognosis. (R.

69-70, 75).

       On March 4, 2019, Dr. Kamran indicated on a form that the claimant had heart failure

caused by poor contraction of her left ventricle with an ejection fraction of thirty percent or less

during a period of stability, as described in Listing 4.02 Chronic Heart Failure. (R. 14).

       Also on March 4, 2019, seven months after the ALJ decision, Dr. Kamran completed a

physical capacities evaluation form. On the form, Dr. Kamran indicated that the claimant has the

following limitations: can sit upright in a chair for one hour at a time; can stand for less than

fifteen minutes at a time; would be expected to be lying down, sleeping, or sitting with her legs

propped up at waist level or above for six or seven hours in an eight hour period; would be off

task eighty-five percent of an eight-hour work day; and would miss multiple days of work in a

thirty-day period because of her physical symptoms. Further, Dr. Kamran wrote that he felt “Ms.

Brimer is medically disabled and should not be expected to perform any work duties.” (R. 15).

       Dr. Kamran stated that the limitations he outlined did exist on September 30, 2014, the

claimant’s alleged onset date. He also noted that he expected the claimant’s condition to last




                                                 28
         Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 29 of 32



twelve months or more, and said her condition was caused by dilated cardiomyopathy with an

ejection fraction of twenty percent because of the claimant’s past chemotherapy treatment for

lymphoma. (R. 15).

                                               VI.      DISCUSSION

         The claimant argues that the ALJ did not adequately consider the claimant’s testimony

about side effects caused by her medications. This court agrees.

         The ALJ must consider the “side effects of any medication the claimant takes or has

taken” to treat her symptoms. 20 C.F.R. § 404. 1529(c)(3)(iv). Side effects of medication can

render a claimant disabled or contribute to a disability. See Cowart v. Schweiker, 662 F.2d 731,

737 (11th Cir. 1981).

                                               Frequent Urination

         In this case, the ALJ did not adequately consider the claimant’s testimony regarding

frequent urination. In fact, the ALJ did not even mention the claimant’s testimony regarding

frequent urination at all in her opinion.

         At the first hearing on September 12, 2017, the claimant stated that she needed to use the

bathroom “about every five minutes” as a side effect of taking Lasix. (R. 101). At the

supplemental hearing on April 18, 2018, the claimant testified that she used the bathroom five to

ten times between when she woke up and five o’clock in the afternoon as a side effect of taking

Aldactone. (R. 43-45). The record reflects that the claimant’s physicians alternated between

prescribing Lasix and Aldactone. (R. 461, 451, 615, 1057). And both medications are diuretics,

or “water pills,” used to treat fluid retention, and have the known side effect of frequent

urination. 4


4 “Not surprisingly, one of the most common side effects of taking water pills is frequent urination.” See
https://www.health.harvard.edu/heart-health/tips-for-taking-diuretic-medications.


                                                         29
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 30 of 32



        Although the claimant did not complain of frequent urination at her medical visits on

record, logically, the claimant might not tell her prescribing physician that a diuretic has the side

effect of frequent urination. Further, nothing in the record indicates that the claimant would not

have this symptom.

        Bathroom breaks every five minutes are not “normal breaks” such as the ALJ accounted

for in her hypotheticals presented to the vocational expert. In fact, when the ALJ asked the

vocational expert at the hearing if the claimant could take breaks every five minutes with

complete abandonment of work, the vocational expert said no jobs would be available. Also, the

claimant’s need to use the restroom five to ten times between waking up and five o’clock in the

afternoon are not accounted for by “normal breaks.”

        Despite the claimant’s testimony regarding the limitations caused by the side effects of

the Lasix and Aldactone, the ALJ did not mention or address this side effect. So, this court does

not know whether the ALJ considered the claimant’s testimony and the limitations on her ability

to work caused by those side effects.

        Because the ALJ did not mention frequent urination at all in her opinion, frequent

urination is a logical side effect of talking a diuretic, and the claimant consistently testified

concerning her limitations caused by frequent urination, this court finds that the ALJ did not

adequately consider the limitations on the claimant’s ability to work caused by her side effect of

frequent urination.

                                               Fatigue

        The ALJ also did not adequately consider the side effect of fatigue caused by the

claimant’s medication. The claimant complained of fatigue at a follow-up appointment with Dr.

Kamran on April 15, 2015, and Dr. Kamran said her fatigue was unchanged at two more




                                                  30
         Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 31 of 32



appointments in 2015. (R. 424, 412, 407). He then described the claimant’s fatigue as

“improved” in September and October of 2017 and “unchanged” at two appointments in January

of 2018. (R. 28, 1063, 1067, 1073, 1081).

        The claimant testified at the first hearing on September 12, 2017 that her medications,

specifically Coreg, Lasix, Aldactone, and Lexapro, make her tired. (R. 101-02). Ms. Edney, a

family friend and neighbor, corroborated the claimant’s testimony concerning her fatigue. (R.

110). Finally, the claimant also testified at the supplemental hearing on April 18, 2018 that

Amiodarone made her tired. (R. 43-44). She stated that, since her alleged onset date, she had

about five days a month when she was so tired that it was difficult to get out of bed and she “just

felt drained.” (R. 51).

        All of the claimant’s medications have fatigue, drowsiness, or tiredness as a possible or

common side effect. 5 And nothing in the record suggests that the claimant would not suffer from

fatigue given her many medications with fatigue, drowsiness, or tiredness as a side effect.

        Regarding the claimant’s fatigue, the ALJ cursorily noted that the claimant complained of

fatigue and that Dr. Kamran later described her fatigue as “improved.” But the ALJ’s simply

noting two appointments at which the claimant’s fatigue had improved do not negate the other

evidence in the record that the claimant’s fatigue limited her ability to work. (R. 27). Two

isolated incidences of improvement, close in time, with no indication of how great or slight the




5
  See https://www.healthline.com/health/amiodarone-oral-tablet#side-effects ( fatigue is a common side effect of
Amiodarone); https://www.rxlist.com/coreg-side-effects-drug-center.htm (drowsiness and tiredness are common
side effects of Coreg); https://www.webmd.com/drugs/2/drug-3776-8043/lasix-oral/furosemide-oral/details/list-
sideeffects (drowsiness is a less severe side effect of Lasix); https://www.mayoclinic.org/drugs-
supplements/spironolactone-oral-route/side-effects/drg-20071534?p=1 (drowsiness can be a side effect of
Aldactone); https://www.mayoclinic.org/diseases-conditions/depression/in-depth/antidepressants/art-20049305
(Fatigue and drowsiness are common in antidepressants like Lexapro).


                                                      31
        Case 4:19-cv-01354-KOB Document 12 Filed 08/28/20 Page 32 of 32



improvement was, do not contradict the claimant’s testimony at both hearings that she had

fatigue, a common side effect of her medications, that limited her ability to work.

       The fluctuation of the claimant’s fatigue also does not disprove the existence and

limitation of that side effect. The ALJ stated that treatment notes in the record indicated “good

symptom management and control with medication,” but he fails to adequately address the side

effect of fatigue because of those medications. The claimant’s testimony at both hearings, Ms.

Edney’s testimony, the claimant’s complaints of fatigue at visits with Dr. Kamran, and the fact

that fatigue, tiredness, and drowsiness are possible or commons side effects of all of the

claimant’s medications warrant more from the ALJ than a mere mention of an isolated incident

of improvement in fatigue. This court finds that the ALJ did not adequately consider the

claimant’s complaints of fatigue as a side effect of her pain medication.

       Thus, this court finds that the ALJ did not adequately consider the claimant’s testimony

concerning her frequent urination and fatigue as side effects of her medications.

                                         CONCLUSION

       For the reasons stated above, this court concludes that the decision of the Commissioner

is to be REVERSED AND REMANDED for further action consistent with this memorandum

opinion.

       The court will enter a separate Order in accordance with the Memorandum Opinion.

       DONE and ORDERED this 28th day of August, 2020.




                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              UNITED STATES DISTRICT JUDGE




                                                32
